Citation Nr: 9908099	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-07 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's brother


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1956.  This matter comes before the Board of 
Veterans' Appeals (Board) from a July 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  Service connection for schizophrenia was denied by an 
unappealed rating decision in June 1959.

2.  Additional evidence submitted since the unappealed rating 
decision in June 1959, includes post-service medical records 
dated from 1959 to 1992, a letter from the veteran's private 
physician dated in February 1996, lay statements, and 
testimony of the veteran and his brother at a personal 
hearing before the RO in February 1997.

3.  The additional evidence with regard to the veteran's 
claim to reopen his claim of entitlement to service 
connection for schizophrenia, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim, as there is no medical evidence of record that the 
veteran's schizophrenia was either incurred in or related to 
military service.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for schizophrenia is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§  3.104, 3.156(a) 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Moreover, 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may be 
granted for a disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108.  In Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court provided a standard, adopted from a 
district court decision pertaining to social security 
benefits, for determining whether evidence submitted by a 
claimant was "new and material."  See Chisholm v. Secretary 
of Health & Human Services, 717 F. Supp. 366, 367 (W.D. Pa. 
1989).  Although a definition of new and material evidence at 
that time recently had been promulgated by VA, the Court 
stated that the VA regulation was not "inconsistent" with 
the standard articulated in Chisholm and that the standard in 
Chisholm was "clearer and more easily applied."  Colvin, 1 
Vet. App. at 174.

In a recent decision, the Federal Circuit has held that the 
Court overstepped its judicial authority in failing to defer 
to the interpretation of the term "new and material" set 
forth by VA in its own regulation and adopting instead "a 
definition of materiality from an entirely different benefits 
scheme -- the administration of social security benefits."  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a).  Therefore, the Federal Circuit overruled the 
Colvin test for the purposes of reopening claims for the 
award of veterans' benefits.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The standard adopted by the Court in Colvin, and more fully 
defined and explained in subsequent decisions of the Court, 
required the Board to perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, the Board must determine whether the evidence 
presented or secured since the last final disallowance is 
"new and material."  Id; see also Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995) (en banc) (holding that a denial 
on the merits and a determination that a claim is not well 
grounded both constitute a "disallowance" of a claim).  If 
it is, the Board must then reopen the claim and review the 
new evidence "in the context of" the old to determine 
whether the prior disposition of the claim should be altered.  
Manio, 1 Vet. App. at 145; Jones v. Derwinski, 1 Vet. App. 
210, 215 (1991).

The Court has held that step one of the Manio two-step 
process, the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The first question is whether the 
newly presented evidence is actually "new" in the sense 
that it was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
other evidence of record.  Id.; Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  The second question is whether the evidence 
is "probative" of the "issue at hand."  Evans, 9 Vet. App. 
at 283.  Evidence is "probative" when it "tend[s] to 
prove, or actually prov[es] an issue."  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 1203 
(6th ed. 1990).  Determining what the "issue at hand" in a 
case is depends on the specified basis or bases for the last 
disallowance of the claim.  Evans, 9 Vet. App. at 284.  The 
third question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome of 
the claim on the merits would be changed.  Dolan v. Brown, 
9 Vet. App. 358, 361 (1996); Evans, 9 Vet. App. at 283.  
Affirmative answers to both "materiality" questions are 
required in order for "new" evidence to be "material."  
Id.; Blackburn v. Brown, 8 Vet. App. 97, 102 (1995).  As to 
those two "materiality" components, the evidence is 
presumed credible for the purpose of determining whether the 
case should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (final emphasis added).  The Federal 
Circuit emphasized the same portion of the regulation the 
Board has emphasized above and then emphasized the portion of 
the Colvin test that stated that "there must be a reasonable 
possibility that that new evidence" . . . would change the 
outcome" of the prior final decision in order to be 
considered "material" evidence.  The Federal Circuit 
stated, 

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit considered an explanation that had accompanied the 
proposed regulatory amendment which added the definition in 
section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Id. 

The evidence of record at the time of the April 1959 decision 
may be briefly summarized.  A report of medical examination 
dated in October 1953 and completed upon the veteran's 
enlistment into service reveals that upon clinical 
evaluation, his psychiatric systems were normal without any 
specified personality deviations.  The service medical 
records reflect that the veteran was not treated for any 
psychiatric disorder, to include schizophrenia.  Similarly, a 
report of medical examination dated in October 1956 and 
completed upon the veteran's release to inactive duty shows 
that upon clinical evaluation, his psychiatric systems were 
normal without any specified personality deviations.

Subsequent to the veteran's separation from service, a VA 
examination report, dated in January 1957, shows no evidence 
of a psychiatric disorder.  A medical report dated in April 
1959, from J. B. Martin, M.D., reveals that the veteran 
experienced hallucinations in February 1958.  He indicated 
that the veteran was in school at that time and became 
nervous and could not study.  The report also indicated that 
in the past couple of months, he had quit his job, called off 
his wedding, had driven to Pittsburgh and started to walk 
home, and had done various other unrealistic acts.  Dr. 
Martin stated that the veteran had early schizophrenia.  The 
medical evidence shows that the veteran underwent psychiatric 
treatment in February 1958 and April 1959.

A VA examination report dated in June 1959 shows that the 
veteran was diagnosed with early schizophrenia.  The 
veteran's father stated that while the veteran attended 
Pennsylvania Commercial College in 1957 to 1958, he 
hallucinated and thought he saw people on the roof and 
outside spying on him, so that he kept the window shades 
drawn.  It was noted that under treatment of Dr. Martin, the 
veteran was able to return and finish school, but he did not 
do as well as previously.  It was reported that the veteran 
sat around doing nothing and talking to no one.  He discussed 
things without emotion, and smiled and grimaced for no 
apparent reason.  However, he was oriented for time, place 
and person, and failed to reveal any hallucinations or 
paranoid ideations during the examination.
Entitlement to service connection for schizophrenia was 
denied by an unappealed rating decision in June 1959.  
Therefore, that decision is final.  38 U.S.C.A. § 7105.  In 
the June 1959 rating decision, the RO determined that there 
was no evidence of the existence of, or treatment for, a 
mental condition during the veteran's active service.  To 
reopen a finally denied claim, a veteran must submit new and 
material evidence.  38 U.S.C.A. §§  5108, 7105; 
38 C.F.R. § 3.104.  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. See Hodge v. West, 155 F.3d 
1356 (Fed.Cir.1998); 38 C.F.R. § 3.156.  "New evidence" is 
evidence that is not "merely cumulative" of other evidence 
on the record.  Barnett v. Brown, 8 Vet.App. 1, 5 (1995).  
See also Cox v. Brown, 5 Vet.App. 95, 98 (1993).  Evidence is 
"material" where it is relevant to and probative of the 
issue at hand Blackburn v. Brown, 8 Vet.App. 97, 102 (1995).  
The Court has held that, in determining whether evidence is 
new and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  Justus v. Principi, 3 
Vet.App. 510 (1992).  However, that evidence must be 
competent in order for the presumption to attach.  LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).

Subsequent to the June 1959 rating decision, the veteran 
submitted VA and private medical records showing treatment 
for schizophrenic reaction from 1959 to 1992.  In May 1996, 
the veteran's brother requested that the veteran's claim for 
entitlement to service connection for schizophrenia be 
reopened.  Submitted on behalf of the veteran were several 
lay statements from family and friends, dated from May 1996 
to July 1996, stating that the veteran was "normal" prior 
to his enlistment into service, and that he a different 
person upon his separation.  It was indicated that he was 
quiet, withdrawn, depressed, and easily upset.  

A private medical record dated in February 1996 completed by 
Dr. Martin indicates that the veteran was his patient from 
March 1957 to August 1958 while he was attending college in 
Washington, Pennsylvania.  He indicated that his medical 
problems were nervousness, lack of concentration, and 
hallucinations.  He was provided with Phenobarbital for his 
symptoms.  Dr. Martin indicated that all of his treatment 
records regarding the veteran were destroyed.  He also 
indicated that he remembered that the veteran's brother had 
brought him to his office.

The veteran and his brother testified at a hearing before a 
hearing officer of the RO in February 1997.  He indicated 
that he did not have psychiatric problems during service, but 
that all his problems began after he was discharged 
therefrom.  He indicated that he was discharged in October 
1956 and that his hallucinations began by the end of October 
1956 or in the first part of November 1956.  The veteran and 
his brother indicated that he sought treatment in 1956 but 
was informed that there were no available beds at the VA 
hospital.  They also indicated that when he was treated for a 
pilonidal cyst in 1957, he reported that he was having 
psychiatric problems but was told to get rest and eat well 
and that he would be okay.  The veteran indicated that he was 
not given medication for a psychiatric disorder until 1958.  
The veteran and his brother also testified that he was 
treated by Dr. Martin subsequent to service, but they could 
not provide records of treatment for the period of October 
1956 to October 1957.

The veteran's hearing testimony and the medical records 
submitted after the June 1959 rating decision are cumulative 
in nature.  At that time, the records documented 
schizophrenia, however, there was no indication that it had 
become manifested during service, that it had become 
manifested to a compensable degree within one year of 
discharge from service, or that it was otherwise attributable 
to service.  The additional evidence shows nothing more.  
Although the veteran and his brother testified that his 
symptoms were present immediately following discharge from 
service, such symptomatology has not been shown to have been 
related to service or shown to be manifested to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Additionally, this testimony is 
presented more than 40 years after service and is not 
substantiated by any medical records.  Furthermore, a lay 
person is not competent to make a medical diagnosis, or to 
relate a given medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Additionally, the Board acknowledges the February 1996 
statement from Dr. Martin indicating that the veteran was a 
patient from March 1957 to August 1958.  However, the 
statement was apparently made more almost 40 years after the 
treatment, without the benefit of medical records which had 
been destroyed.  The Board finds that the statement of Dr. 
Martin dated in April 1959, which established the onset of 
symptomatology at February 1958 as more probative as it was 
made significantly closer to the date of treatment.

Therefore, it is the Board's judgment that the evidence of 
record subsequent to the June 1959 decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
Accordingly, this evidence is not new and material and the 
veteran's claim has not been reopened.

On appeal, the Board notes that in determining that the 
evidence presented by the veteran did not qualify as "new 
and material," the RO applied the materiality test adopted 
by the Court in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
As noted above, under the Colvin test, evidence was 
considered material when it was probative of the issue at 
hand and there was a reasonable possibility of a change in 
outcome when viewed in light of all the evidence of record.  
In invalidating this test, the Federal Circuit reasoned that 
the "reasonably likely to change the outcome" requirement 
was not only unnecessarily stringent but also inconsistent 
with the promulgated regulation on point, 38 C.F.R. 
§ 3.156(a), which merely requires that the newly submitted 
evidence "be so significant that it must be considered in 
order to fairly decide the merits of the claim."  While the 
RO denied service connection under Colvin, the Board 
concludes that in denying the appeal under 38 C.F.R. § 3.156, 
the Board's decision is not prejudicial to the veteran, as 
the Colvin test is more stringent as to the materiality of 
evidence, than that under the more flexible Hodge standard.  
See Fossie v. West, No. 96-1695 (U.S. Vet. App. Oct. 30, 
1998).  

The Board finds that, despite the suggestion of the veteran's 
representative, the veteran has been informed of the 
requirements for service connection through the issuance of a 
statement of the case in August 1996, and that he has not 
been prejudiced by the misstated issue in the supplemental 
statement of the case dated in July 1997.  The Board notes 
that it considered the same law and regulations, and that no 
further obligations exist upon VA.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for schizophrenia is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

